DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 1, line 3, “is” should be changed to –are--.
              In claim 1, line 9, --which have been—should be inserted before “captured”.
              In claim 1, line 11, --which have been—should be inserted before “captured”.
              In claim 1, line 12, “the dental arch” should be –a dental arch--.
              In claim 9, lines 3 and 4, “the impression plate that is laden with portions—has no prior antecedent basis.  It is suggested in line 3, “that” be changed to –being--.



Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have not been rejected with prior art because the prior art of record fails to disclose a method for virtually modeling a dental arch wherein a plurality of overlapping images of the dental arch and of a reference body are captured from different angles of view and a virtual, three dimensional dental arch model is computed from the captured images, wherein a partial impression of the dental arch on an impression plate is used as the reference body and the impression plate is provided with a  pattern, the method further including the steps of computing a virtual three dimensional preliminary dental arch model from the images of the dental arch which have been captured intraorally, computing a virtual three dimensional reference model form the images of the reference body, which have been captured extraorally and creating the dental arch model by correcting dimensions of the preliminary dental arch model based on dimensions realized in the reference model of the structural features that are present in both the preliminary dental arch model as well as in the reference model.
               The closest prior art of record appears to be the references to Schmitt 20070190481, Tam et al 20160000526 and Durbin et al 20050153257, however these references taken either singly or in combination, do not disclose the method as recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772